Title: On the Need for an Academy, 24 August 1749
From: Franklin, Benjamin
To: 


By 1740 Franklin was well satisfied with his condition and prospects in Pennsylvania, but he regretted that no provision was made “for a compleat Education of Youth.” He “therefore in 1743, drew up a Proposal for establishing an Academy,” which he discussed with Rev. Richard Peters, whom he considered suitable to head such an institution. Peters declined, “having more profitable Views in the Service of the Proprietors”; and Franklin “let the Scheme lie a while dormant.” He revived it in 1749 with the support of “a Number of active Friends, of whom the Junto furnished a good Part,” and gave notice of their project by reprinting Pliny’s letter on education.
 
To the Printers of the Gazette.
In the settling of new countries, the first care of the planters must be to provide and secure the necessaries of life; This engrosses their attention, and affords them little time to think of any thing farther. We may therefore excuse our ancestors, that they established no Academy or college in this province, wherein their youth might receive a polite and learned education. Agriculture and mechanic arts, were of the most immediate importance; the culture of minds by the finer arts and sciences, was necessarily postpon’d to times of more wealth and leisure.
Since those times are come, and numbers of our inhabitants are both able and willing to give their sons a good education, if it might be had at home, free from the extraordinary expence and hazard in sending them abroad for that purpose; and since a proportion of men of learning is useful in every country, and those who of late years come to settle among us, are chiefly foreigners, unacquainted with our language, laws and customs; it is thought, a proposal for establishing an Academy in this province, will not now be deem’d unseasonable. Such a proposal the publick may therefore shortly expect. In the mean time, please to give the following letter of the younger Pliny to Cornelius Tacitus, a place in your paper, as it seems apropos to the design above mentioned.
Pliny junior to Cornelius Tacitus.
I rejoice that you are safely arrived in Rome; for tho’ I am always desirous to see you, I am more particularly so now. I purpose to continue a few days longer at my house at Tusculum, in order to finish a work which I have upon my hands: For I am afraid, should I put a stop to this design, now that it is so nearly compleated, I shall find it difficult to resume it. In the mean while, that I may lose no time, I send this letter before me, to request a favour of you, which I hope shortly to ask in person: But before I inform you what my request is, I must let you into the occasion of it. Being lately at Comum, the place of my nativity, a young lad, son to one of my neighbours, made me a visit. I asked him whether he studied, and where? He told me he did, and at Mediolanum.
   
   *Milan.

 And why not here? Because (said his father, who came with him) we have no masters. “No! said I, surely it nearly concerns you, who are fathers (and very opportunely several of the company were so) that your sons should receive their education here, rather than any where else: For where can they be placed more agreeably, than in their own country, or instructed with more safety, and less expence, than at home, and under the eye of their parents? Upon what very easy terms might you, by a general contribution, procure proper masters, if you would only apply towards the raising a salary for them, the extraordinary expence it costs you for your sons journies, lodgings, and whatsoever else you pay for upon account of their being abroad; as pay indeed you must in such a case for every thing? Tho’ I have no children myself, yet I shall willingly contribute to a design so beneficial to (what I look upon as a child, or a parent) my country; and therefore I will advance a third part of any sum you shall think proper to raise for this purpose. I would take upon myself the whole expence, were I not apprehensive that my benefaction might hereafter be abused, and perverted to private ends; as I have observed to be the case in several places where publick foundations of this nature have been established. The single means to prevent this mischief is, to have the choice of the masters entirely in the breast of the parents, who will be so much the more careful to determine properly, as they shall be obliged to share the expence of maintaining them: For tho’ they may be careless in disposing of another’s bounty, they will certainly be cautious how they apply their own; and will see that none but those who deserve it shall receive my money, when they must at the same time receive theirs too. Let my example then encourage you to unite heartily in this useful design, and be assured, the greater the sum my share shall amount to, the more agreeable it will be to me. You can undertake nothing that will be more advantageous to your children, nor more acceptable to your country. They will, by this means, receive their education where they receive their birth, and be accustomed, from their infancy, to inhabit and affect their native soil. May you be able to procure professors of such distinguished abilities, that the neighbouring towns shall be glad to draw their learning from hence; and as you now send your children to foreigners for education, may foreigners in their turn flock hither for their instruction.” I thought proper thus to lay open to you the rise of this affair, that you might be the more sensible how agreeable it will be to me, if you undertake the office I request. I intreat you, therefore, with all the earnestness a matter of so much importance deserves, to look out, amongst the great numbers of men of letters, which the reputation of your genius brings to you, proper persons to whom we may apply for this purpose; but without entering into any agreement with them on my part: For I would leave it entirely free to the parents to judge and choose as they shall see proper: All the share I pretend to claim is, that of contributing my care and my money: If therefore any one shall be found, who thinks himself qualified for the undertaking, he may repair thither; but without relying upon any thing but his merit. Farewell.
